Citation Nr: 0211242	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  95-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 30 percent for 
service-connected cluster headaches.  

3. Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension.

4. Entitlement to service connection for a left shoulder 
disability. 

5. Entitlement to a total disability evaluation due to 
individual unemployability (TDIU).

(The issues of entitlement to compensation for a left 
shoulder disability under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2001) and service connection for migraine headaches 
will be the subject of a later decision.) 


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1983.  
This matter is before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
increased evaluation for PTSD.  A Notice of Disagreement 
(NOD) was received in April 1995; a Statement of the Case 
(SOC) was issued in May 1995; and a substantive appeal was 
received in September 1995.  The veteran testified at RO 
hearings in June 1995 and September 1997.

The veteran has also perfected an appeal to the January 1996 
rating decision, which continued a 10 percent evaluation for 
service-connected cluster headaches.  A NOD was received in 
January 1996; a SOC (labeled a Supplemental Statement of the 
Case (SSOC)) was issued in February 1996; and a substantive 
appeal was received in March 1996.  By rating decision in 
October 1997, the RO granted an increase to 30 percent for 
his service-connected cluster headaches, effective April 28, 
1995, the date of receipt of the claim.  (The Board notes 
that the SSOC, issued at the same time, appears to deny an 
increased evaluation, but in the body of the Hearing 
Officer's Decision, clearly awarded a 30 percent evaluation.)  
While the increase represented a grant of benefits, the U.S. 
Court of Appeals for Veterans Claims (the Court) has held 
that a decision awarding a higher rating, but less than the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As 38 C.F.R. 
Part 4 provides for the possibility of a rating in excess of 
30 percent for headaches, the appeal as to that issue 
continues.  

In August 1997, the veteran filed a NOD to the July 1997 
rating decision denying individual unemployability.  In 
September 1997, he filed a NOD to the same rating decision's 
continuation of a 10 percent evaluation for service-connected 
hypertension.  A SSOC was issued in October 1997, addressing 
these two issues, but the cover letter did not include any 
indication of the procedure for perfecting the appeal on 
these claims.  A statement, received from the veteran in 
October 1997, referred to this correspondence and requested 
that his appeal be forwarded to the Board.  Notification of 
appellate procedures was contained in the cover letter to the 
October 1998 SSOC, which included the issues of entitlement 
to an increased rating for service-connected hypertension and 
a TDIU.  A statement, received in November 1998, indicated 
that the veteran continued to disagree with the evaluation of 
his high blood pressure and with the denial of TDIU and again 
requested that his claim be forwarded to the Board.  
An appeal consists of a timely-filed NOD in writing and, 
after a SOC has been furnished, a timely-filed substantive 
appeal.  38 C.F.R. § 20.200 (2001).  With the SOC, the RO 
must furnish information on the right to file, and time limit 
for filing, a substantive appeal.  38 C.F.R. § 19.30 (2001).  
A substantive appeal must indicate either that the appeal is 
being perfected as to all issues addressed in the SOC, or 
must specifically identify the issues appealed.  38 C.F.R. § 
20.202 (2001).  Although not the ideal procedural background, 
the Board finds that the November 1998 statement, received 
within 60 days of issuance of the first SOC, which provided 
appellate procedures to the veteran as to these issues, 
is sufficient as a substantive appeal.  See 38 C.F.R. § 
20.101(c),(d) (2001) (as amended by 66 Fed. Reg. 53,339-340 
(Oct. 22, 2001).  Thus, the issues of increased rating of 
service-connected hypertension and entitlement to TDIU are 
properly before the Board and are considered below.  

The veteran, through much more conventional appellate 
procedure, has also perfected an appeal of the October 1998 
decision, which denied service connection for a left shoulder 
disability and compensation under 38 U.S.C.A. § 1151 for a 
left shoulder condition.  A NOD was received in November 
1998, a SOC was issued in December 1998, and a substantive 
appeal was received in January 1999.  The issue of service 
connection on a direct basis is decided infra, but the Board 
is undertaking additional development on the issue of 
entitlement to compensation for left shoulder disability 
under 38 U.S.C.A. § 1151 pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response thereto, the Board will prepare 
a separate decision addressing that issue.  

In his November 1998 NOD, the veteran also expressed 
disagreement with the October 1998 RO denial of service 
connection for a neck condition.  The SOC was issued in 
December 1998.  However, the substantive appeal received in 
January 1999 did not mention any further disagreement on this 
issue and did not indicate that the veteran was continuing 
his appeal on all issues contained in the SOC.  A substantive 
appeal must indicate either that the appeal is being 
perfected as to all issues addressed in the SOC, or must 
specifically identify the issues appealed.  38 C.F.R. § 
20.202 (2001).  A substantive appeal must be filed within 60 
days from the date that the RO mailed the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2001).  Therefore, to timely perfect 
his appeal, the veteran needed to submit a substantive appeal 
prior to October 30, 1999.  The record contains no 
substantive appeal on this issue; thus, it is not now before 
the Board.

Finally, by July 1997 decision, the RO denied service 
connection for migraine headaches.  The Board notes that the 
veteran has already been awarded service connection for 
cluster headaches and an evaluation of such is currently on 
appeal.  However, the veteran filed a NOD in August 1997, to 
the RO's denial.  No SOC has been issued on this issue.  The 
failure to issue a SOC in such circumstances is a procedural 
defect requiring a remand.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  However, as another issue pending in 
appellate status is being developed by the Board, a remand 
for further action on the claim for service connection for 
migraine headaches is deferred until action on that claim is 
completed.  Although the issues of evaluation of the 
veteran's service-connected cluster headaches and 
determination of whether service connection is warranted for 
migraine headaches, are related considerations, the Board 
does not find that they are inextricably intertwined.  The 
record notes that the veteran understands and can 
differentiate between the occurrence of the two kinds of 
headaches.  Further, it appears that evaluation by the 
RO considered all headache symptoms, as the most recent VA 
examinations in March 2000 and February 2002 provide only 
diagnosis of cluster headaches.  The Board proceeds below 
with an evaluation of the cluster headaches.  


FINDINGS OF FACT

1. The veteran's service-connected PTSD is manifested by 
severe impairment of his ability to establish and maintain 
effective social relationships, considerable impairment of 
his occupational abilities, irritability, angry outbursts, 
avoidance of others outside his immediate family, 
flashbacks, nightmares, hypervigilance, and intrusive 
thoughts.

2. His service-connected cluster headaches are very frequent, 
result in prostrating episodes more than once per week, 
sometimes more than once per day, and the unpredictability 
of this condition results in severe economic 
inadaptability.

3. His service-connected hypertension is manifested by poor 
control by medication, with diastolic pressure 
predominantly 100 or above, but not 110 or above, and 
systolic pressure significantly lower than 200.  

4. His left shoulder disorder is not related to any incident 
during service, including the two acute complaints of left 
shoulder pain.  

5. The veteran obtained a GED and a college degree in 
"Individual Studies" during service.  

6. He has occupational experience as a combat medic, army 
recruiter, used car salesman, pest control, retail sales, 
infirmary aid at a state prison, and manager of a self-
service storage facility.  

7. The veteran's service-connected disabilities are of 
sufficient severity as to prevent him from engaging in any 
form of substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an evaluation of 70 
percent for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2001); 38 C.F.R. § 4.132, Code 9411 (1996).

2. The criteria for entitlement to an evaluation of 50 
percent for the veteran's service-connected cluster 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.20, 4.124a, Code 8100 (2001).

3. The criteria for entitlement to an evaluation in excess of 
10 percent for the veteran's service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.104 , Code 7101 (2001); 38 C.F.R. § 4.104, Code 7101 
(1997).

4. A left shoulder disorder was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).

5. The criteria to warrant entitlement to a total disability 
evaluation due to individual unemployability have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
law during the pendency of this appeal with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that on receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2001).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp.  
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, SOCs, and SSOCs.  Notably, 
the January 2002 SSOC included notification of the 
regulations implementing VCAA.  The Board concludes that the 
discussions in these documents adequately complied with VA's 
notification requirements.  Moreover, as set forth below, the 
RO has completely developed the record; thus, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence is moot.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, including obtaining the 
veteran's service medical records, post-service medical 
treatment records, and testimony and statements from the 
veteran.  He was also afforded the appropriate VA 
examinations and vocational rehabilitation evaluations, 
containing pertinent medical, psychological, and 
rehabilitation opinions, regarding the issues on appeal.  
Based on the facts of this case, therefore, the Board 
concludes that there is no reasonable possibility that any 
further assistance to the veteran would aid in substantiating 
his claim.  

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

                        I.  Evaluation of Service-Connected 
Disability Generally

Disability evaluations are determined by the application of a 
Schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates  
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The regulations include 
38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history.  

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994), 
that compensation for service-connected injury is limited to 
claims which show present disability, and where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary importance.  The Board notes that 
this rule is inapplicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, none of the present claims for increased ratings 
stem from initial ratings of service-connected disability. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent period of hospitalizations as 
to render impractical application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  

                                                  II.  
Evaluation of PTSD

The veteran filed an original claim for service connection 
for PTSD in May 1987, noting treatment at a VA facility.  His 
DD Form 214 indicates that he received a Bronze Star Medal, 
Combat Medical Badge, and Purple Heart Medal, as well as 
other decorations and ribbons, during his active military 
service.  The veteran was also in receipt of medals 
indicative of service in Vietnam.  Following receipt, in July 
1987, of a statement detailing his stressors and completion 
of VA examination in October 1987, the RO granted service 
connection for PTSD, in January 1988, assigning it a 30 
percent evaluation, effective in May 1987.  This evaluation 
was continued by March 1990 rating decision.  

An April 1994 psychiatric evaluation for Social Security 
Administration (SSA) purposes noted dysthymia, PTSD, slight 
restriction of daily activities, moderate difficulty in 
maintaining social functioning, seldom deficiencies in 
concentration, and no episodes of deterioration or 
decompensation in a work or a work-like setting.  

The claim for an evaluation in excess of 30 percent for 
service-connected PTSD was filed in November 1994.  In his 
April 1995 NOD, the veteran indicated that he had not been 
employed since November 1993.  

A VA examination was conducted in March 1995.  The veteran 
indicated that his PTSD was not limiting his working ability, 
but he had had significant problems with social 
maladjustment.  He reported that he last worked two years 
previously, but was forced to resign after getting irritable 
with customers.  He noted intrusive thoughts on a routine 
basis, flashbacks a couple of times per week, irritability, 
and avoidance of others.  Mental status examination revealed 
fair insight and somewhat restricted affect.  The examiner 
provided a diagnosis consistent with chronic PTSD, with 
unclear intensity due to physical problems.  The physician 
suspected that the condition was moderate.  A global 
assessment of functioning (GAF) rating of 50-60 was provided 
noting difficulty in social situations due to irritability.  

On VA social work assessment, performed in March 1995, the 
veteran reported that his second ex-wife may be his only 
friend.  He stated that his divorces were caused by his 
drinking, running around, and temper.  He spoke by phone with 
his son and daughter, but had no social contact outside of 
his ex-spouse and two children.  He stated his major problems 
were his left shoulder and knee arthritis and headaches.  

In a letter, received in May 1995, F. Kankelborg, of the AFL-
CIO dislocated workers program, stated that, after a 2-hour 
interview, he could not assist the veteran in his employment 
efforts.  Mr. Kankelborg referred to the veteran's anger, 
which led to his quitting his position in 1993, the anger 
during interviews since that time, personal family-
relationship problems, two DUIs, and one assault incident.  
He concluded that before the veteran could obtain and retain 
substantive long term employment, he must address the severe 
nature of his disability through counseling to control his 
anger.  

At a hearing before an RO hearing officer in June 1995, the 
veteran testified that he had worked for two months since 
February 1993 in a temporary part-time security position.  He 
stated that his last full-time employment was in February 
1993 as a manager for a self-storage unit, but he left that 
position after an argument with customers and supervisors.  
He reported that a representative at "job service" told him 
that they could not send him for job interviews until he 
received counseling for his temper and anger.  He stated that 
he had been married and divorced twice.  He reported that he 
spoke to his daughter by telephone once a month, but did not 
see his son very much.  He testified that he used to 
occupy his time by going "out to the bars and drink," but 
no longer had the money.  He stated that he currently stayed 
at home and watched television.  He reported current 
nightmares, confrontations with his neighbors, and no current 
social life.  He indicated that he avoided crowds and did not 
want to be around a lot of people.  The veteran reported that 
he felt that attending counseling sessions increased his 
symptoms.  

A January 1997 psychiatric review for SSA purposes noted 
dysthymia, and anxiety with recurrent and intrusive 
recollections of a traumatic experience.  The evaluator noted 
no restriction of activities of daily living and slight 
limitation of social function and concentration.  

A VA social work assessment in December 1997 noted that the 
veteran's ex-spouse was his landlord and his main social 
support.  He had no friends and did not participate in 
recreational activities.  He did not go to social events, 
rarely left the house, and could not be around people.  It 
was noted that his children were some support to him and he 
was very attached to his grandson.  The social worker noted 
that the veteran could no longer enjoy his former hobby of 
automobile restoration, due to the dust and fumes.  The 
veteran was wearing oxygen at the evaluation.  

On VA PTSD examination in February 1998, the examiner noted 
the veteran's medical and psychiatric history.  It was 
reported that the veteran could not be around people or 
noises, did not go to social events, and had no hobbies.  
The veteran indicated he was not able to work around people 
due to a short temper.  Mental status examination revealed 
the veteran to be tense and very constricted.  His insight 
was guarded and his judgment socially intact.  The examiner 
noted that the veteran's main presentation was his physical 
problems with headaches.  A diagnosis of PTSD complicated by 
cluster and migraine headaches with an estimated GAF of 60 
was provided.  The examiner stated that half of the veteran's 
overall disability was due to PTSD.  The examiner stated that 
it seemed that the veteran was able to be employed with his 
PTSD symptoms in the past, but the severity of his migraines 
and cluster headaches seemed to impact his disability more as 
far as work was concerned.  

On March 2000 VA psychological evaluation, the veteran noted 
that he had not worked since 1993 due to shoulder arthritis, 
cluster headaches, hypertension, gout and PTSD.  He indicated 
that he felt his PTSD symptoms had increased, including 
difficulty sleeping, intrusive thoughts, and problems with 
communication and with his social life.  He did not engage in 
any leisure activities and had a great deal of anhedonia.  
The veteran denied current suicidal ideation, but reported 
previous thoughts of suicide without plan.  He reported 
having no joy in his life, but he was able to maintain his 
personal hygiene and other basic activities of daily life.  
The veteran reported problems with short-term memory, denied 
obsessive or ritualistic behavior, and had no difficulty with 
rate or flow of speech.  He described anxiety or panic 
attacks, one-to-two per week, followed by feelings of anger.  
The veteran also reported depression, impaired impulse 
control, sleep impairment, difficulty getting along with 
supervisors and others on the job, and flashbacks.  The 
psychologist diagnosed PTSD with moderate-to-severe symptoms 
with a GAF of 50.  

On VA psychological evaluation in February 2002, and review 
of "clinical records," the examiner noted the veteran 
was well-groomed and credible.  The veteran reported that he 
lost jobs as a pharmaceutical salesman, in retail sales, and 
as a car salesman due to problems with anger control.  He 
noted that his son's attempted suicide in 1999 triggered a 
worsening of his PTSD.  The examiner stated that the veteran 
was able to maintain brief and superficial contact with 
others, but had difficulty with prolonged contact.  He spent 
much of his time in his apartment, but was able to interact 
fairly well with his family.  He reported that he was 
frequently irritable, avoided contact with others, had 
nightmares, heightened startle response, hypervigilance, 
avoidance of reminders of Vietnam, social isolation, and 
intrusive thoughts.  Mental status examination was 
essentially unremarkable.  The veteran's mood was calm and 
composed, affect full ranging and appropriate, memory intact, 
and thought logical and goal oriented.  The psychologist 
diagnosed PTSD with a GAF of 50-55.  He noted that the 
veteran's past work was interrupted on occasion because of 
temper problems, but also due to physical factors.  The 
veteran led a fairly socially isolated lifestyle, but could 
present in a reasonable social fashion and interact with 
others on a brief and superficial basis.  It was noted that 
the veteran's last employment was ended due to a shoulder 
injury.  

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  As the 
veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis:  1) 
Determine whether the intervening change is more favorable to 
the veteran, which may require application of each version of 
the regulations to the facts of the case; 2) If the amendment 
is more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308 (1991); 38 C.F.R. § 3.114(a) (2001).  In this 
case, the RO provided the veteran notice of the revised 
regulations in the July 1997 SSOC.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, considering the original and revised 
regulations, without prejudice to the veteran.  Bernard, 4 
Vet. App. at 393-394.

Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment;
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment; 
and 
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

The Court has held that the criteria in Code 9411 for a 100 
percent rating are each independent bases for granting a 100 
percent evaluation.  See Richard v. Brown, 9 Vet. App. 266 
(1996); Johnson v. Brown, 7 Vet. App. 95 (1994).

The current Schedule provides for the following evaluations:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships; and 
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9411 (effective Nov. 7, 1996).

A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders  
(Fourth Edition) (DSM-IV).  

The Board finds that, resolving all reasonable doubt in favor 
of the veteran, that his PTSD is manifested by symptoms that 
most closely approximate the criteria for an evaluation of 70 
percent under both the old and current Schedules.  The GAF 
scores provided by VA examiners indicate moderate-to-serious 
symptoms.  

The records demonstrate the veteran's impairment of the 
ability to establish and maintain effective relationships.  
It is noted on all examinations that the veteran avoids 
social contacts with others, except for his ex-spouse, 
children, and grandchild.  It is noted that his interaction 
with his children is often only by telephone.  The veteran 
reports avoiding all social events, and denied any 
recreational activity or hobbies.  He stated that his ex-
spouse was his only friend.  The most recent VA evaluation 
noted that he was fairly socially isolated, and could only 
maintain brief and superficial contact with others; beyond 
that, he had difficulty.  The Board finds that solely brief 
and superficial contact with others outside of one's 
immediate family does not demonstrate an ability to establish 
or maintain effective relationships.  Rather, it demonstrates 
a severe impairment of the veteran's social interaction.  

As for the veteran's occupational impairment, due to his PTSD 
(occupational impairment due to all service-connected 
disabilities is discussed infra), the Board finds a 
considerable impairment with deficiencies in his ability to 
maintain employment due to his PTSD.  His last full-time 
employment in 1993 was ended due to an argument between the 
veteran and the owners, regarding the veteran's physical 
limitations.  The Board finds that characterizing that 
termination of his employment as due solely to the shoulder 
disability would be inaccurate.  The veteran has reported a 
confrontation with the owners, exacerbated by his 
irritability and anger.  The veteran also noted previous 
confrontations with customers.  Mr. Kankelborg, who worked in 
placing "dislocated workers," indicated that the veteran 
could not obtain and retain substantive long-term employment 
without further counseling to control his anger.  It is noted 
that the veteran has been undergoing psychotherapy through 
VA, but he continues to demonstrate frequent irritability and 
avoids contact with others.  

Overall, the manifestations of the veteran's service-
connected PTSD demonstrate some of the criteria for both a 50 
and a 70 percent evaluation under both Schedules.  However, 
resolving reasonable doubt in favor of the veteran, as well 
as noting the severity of the veteran's social limitations, 
the disability picture most closely approximates the criteria 
for a 70 percent evaluation.  

The Board finds that the evidence preponderates against an 
evaluation of 100 percent under both Schedules.  Although the 
veteran has social limitations, he is able to continue with 
the necessities of daily living and is not virtually isolated 
in the community.  He has not demonstrated psychoneurotic 
symptoms bordering on gross repudiation of reality, nor is 
the veteran demonstrably unable to obtain or retain 
employment (due to PTSD).  He was employed until 1993, while 
suffering from PTSD.  The many opinions of record indicate 
multi-faceted reasons for the veteran's unemployability, and 
none of the medical professionals provide an opinion that he 
is unemployable due solely to his psychiatric condition.  The 
veteran does not demonstrate total occupational and social 
impairment.  He does maintain a relationship with his 
immediate family.  Nor does he demonstrate the type of 
specific symptoms enumerated for a 100 percent disability 
rating.  

                                      III.  Evaluation of 
Cluster Headaches

In April 1983, the veteran filed an original claim for 
service connection for headaches.  By decision in August 
1983, the RO granted service connection for cluster 
headaches, and assigned a 10 percent evaluation, effective 
April 1, 1983. 

On VA examination in March 1995, the veteran reported that he 
usually had a headache most of the night.  The examiner 
commented that there was a vicious cycle between the 
headaches, stressors, and irritability, which then 
precipitated a migraine headache.  The physician noted that 
the veteran's occupational function was difficult to judge, 
as his headaches might be problematic in his keeping a job.  

At the June 1995 hearing, the veteran testified that he would 
wake up in the night and get a headache, but had not had a 
headache in the previous week.  

A VA outpatient treatment record in October 1995 discussed 
that the veteran's ability to seek employment given his 
"physical limitations (cluster HA etc) - inability to keep 
regular work schedule."  

In March 1996, the veteran submitted a "HEADACHE LOG," 
noting the occurrence, length, and circumstances of his 
headaches from October 11 to November 9, 1995.  He reported 
14 headaches during this period, lasting about one-to-two 
hours each.

In a March 1996 letter, the veteran's psychologist stated 
that bi-weekly psychotherapy had documented a significantly 
greater amount of cluster headaches than was reported in the 
rating decision.  The veteran reported that he was 
incapacitated for up to 21/2 hours with each of these 
headaches.  It is noted that the biweekly VA psychotherapy 
records note repeated complaints of headaches with reports of 
three-to-ten episodes in a two-week period.  

In his March 1996 substantive appeal, the veteran stated that 
he had been unable to find an employer in three years of 
searching, who would work around his headaches.  He stated 
that the cluster headaches averaged from two-to-six per week, 
lasting up to 21/2 hours, during which he was required to lie 
down in a quiet, dark place.  He further reported suicidal 
thoughts and actions due to the headache pain, specifically 
before commencing his current medication.  

A VA consultation for the veteran's headache condition was 
conducted in November 1996.  The veteran noted one-to-two 
headaches a week, lasting 30 minutes to two hours each.  He 
would be quiet and lie still during the headache.  He noted 
two headaches on the previous Sunday.  The examiner noted 
that the headaches did not appear to follow any pattern of 
incurrence and provided an impression of mixed cluster 
migraine.  

A letter, dated in December 1996, from the Meteorological 
Technical Institute, stated that the veteran's headache 
condition would make it all but impossible for the veteran to 
complete the intense course of instruction at that facility.  

On August 1997 VA examination, the examiner noted that since 
1993 the veteran's headaches had been very severe, with use 
of medication and oxygen at night.  The veteran reported a 
frequency of four times a week, with each headache lasting 
approximately one hour, with extreme fatigue afterward.  
The examiner provided an impression of cluster headaches with 
migraine component, increasing in severity.  

At a RO hearing in September 1997, the veteran testified that 
during a headache he experienced a burning sensation along 
the right side of his face with redness, including in his 
eye, and tenderness to touch.  He stated that during the 
headache he could not do anything - think or concentrate.  
He stated that he had as many as 3-4 headaches a week and as 
few as two a week.  He noted that after the headache he would 
be exhausted and sick to his stomach.  He reported two to 
three migraine headaches a week, as well as that many cluster 
headaches.  He noted that medication and oxygen were not 
always successful in easing the headache pain.  

On VA examination in March 2000, the veteran reported 
headaches occurring one-to-three times per week with 
throbbing pain.  The headaches improved with oxygen after ten 
minutes, but lasted 30-40 minutes total.  He noted that he 
sometimes had two-to-three headaches in a row.  The diagnosis 
was recurrent cluster headaches.  

In a statement, received in February 2002, the veteran stated 
that he continued to have headaches at least twice weekly and 
sometimes three-to-four times. 

On VA general medical examination, conducted in February 
2002, the veteran reported headaches occurring three times a 
week, and lasting one-to-two hours.  No specific pattern had 
been found.  The diagnosis was subjective complaints of 
cluster headaches with a negative brain computed tomography 
(CT) scan.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  The Board finds that, 
although there is no specific diagnostic code for cluster 
headaches, the functions affected, anatomical localization 
and symptomatology are closely analogous to the 
manifestations of migraine headaches under Code 8100.  See 38 
C.F.R. § 4.20.

Migraine headaches warrant a 50 percent rating with 
very frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over the last 
several months.  38 C.F.R. § 4.124a, Code 8100.

Although the veteran does not often receive treatment 
specifically for his headaches, the psychotherapy records 
contain complaints of headaches.  These records show a 
pattern indicating well more than an average of one headache 
per month.  The veteran has indicated that he is unable to do 
anything during these headache attacks and must lie down in a 
quiet, dark place.  The medical records show complaints of 
headaches occurring one-to-four times per week, with 
indications of days wherein the veteran experiences several 
headaches in a row.  These complaints have been consistent 
over the entire appeals period.  Mr. Brown, of the Montana 
Job Service, indicated that very few employers would have the 
capacity to deal with the unpredictability of cluster 
headaches.  The records show that the medical professionals 
and the veteran have been unsuccessful in entirely 
eliminating triggers for the veteran's headaches and in even 
defining a pattern for his headaches (although the veteran 
avoids alcohol and red wine, as these trigger his headaches).  
The Board finds that the veteran's headaches are very 
frequent, result in prostrating episodes more than once per 
week, sometimes more than once per day, and the 
unpredictability of this condition results in severe economic 
inadaptability.  Thus, the evidence preponderates against a 
rating of 50 percent for the veteran's service-connected 
cluster headaches.  

                                        IV.  Evaluation of 
Hypertension

In April 1983, the veteran filed an original claim of service 
connection for high blood pressure.  By August 1983 decision, 
the RO granted service connection for hypertension with a 10 
percent rating, effective April 1, 1983.

VA examination in March 2000 noted a history of hypertension 
since 1980, treated with medication since that time.  The 
veteran reported that his blood pressure had been under fair 
control.  On examination, his blood pressure was 146/100 and 
148/100.  The impression was currently uncontrolled 
hypertension.  

VA medical examination in February 2002, the blood pressure 
readings were 158/90 seated, 150/100 lying down, and 150/100 
standing.  The Board notes that the entirety of the medical 
records have been reviewed as to the blood pressure readings 
on numerous occasions (from December 1993 to the present) 
and, while each is not reported in detail herein, the blood 
pressure readings have been considered.  

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended 
regarding the rating cardiovascular disabilities.  62 Fed. 
Reg 62507 (Dec. 11, 1997).  The analysis discussed in the 
evaluation of the veteran's PTSD must be undertaken for this 
claim as well.  VAOPGCPREC 3-2000 (April 10, 2000); See 
Karnas, 1 Vet. App. at 311; 38 C.F.R. § 3.114(a) (2001).  
In this instance, the RO provided the veteran notice of the 
revised regulations By June 2000 SSOC.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard, 4 Vet. App. at 393-394.

The old Schedule provided for a 60 percent rating for 
diastolic pressure predominantly 130 or more and severe 
symptoms.  A 40 percent rating was warranted for diastolic 
pressure predominantly 120 or more and moderately severe 
symptoms.  A 20 percent rating was awarded for diastolic 
pressure predominantly 110 or more with definite symptoms.  A 
10 percent evaluation was provided for diastolic pressure 
predominantly 100 or more.  Careful attention to diagnosis 
and repeated blood pressure readings was to be paid for 
evaluation of 40 or 60 percent.  When continuous medication 
was shown, necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum evaluation of 10 percent was assigned.  38 
C.F.R. § 4.104, Code 7101 (1997).

The current Schedule provides for a 60 percent evaluation if 
diastolic pressure is predominantly 130 or more.  A 40 
percent evaluation is granted for diastolic pressure 
predominantly 120 or more.  A 20 percent evaluation is 
warranted for diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  A 10 percent 
evaluation is granted for diastolic pressure predominantly 
100 or more or systolic pressure predominantly 160 or more.  
A 10 percent minimum evaluation is awarded for an individual 
with a history of diastolic pressure predominantly 100 or 
more, who requires continuous medication for control.  38 
C.F.R. § 4.104, Code 7101 (effective Jan. 12, 1998).  

The veteran's hypertension is currently rated 10 percent 
disabling.  To warrant an evaluation greater than 10 percent, 
the veteran's diastolic pressure must be predominantly 110 or 
more; or his systolic pressure predominately 200 or more.  
The old Schedule adds the requirement of "definite symptoms 
with the diastolic pressure reading.  The Board notes that 
although the veteran's diastolic pressure is above 100 on 
about half of the blood pressure readings, it is only very 
rarely noted to be 110 and never above that (e.g., January 29 
and August 12, 1997).  His systolic pressure has not been 
recorded at 200 or more.  His hypertension does not appear to 
be well-controlled by medication and fluctuates greatly, but 
the fluctuations are predominantly within the range indicated 
for a rating of 10 percent.  

                              V.  The Veteran's Left Shoulder 
Condition

The veteran's service medical records contain records from 
Lady Ann Memorial Hospital, dated in February 1968, where the 
veteran was seen for multiple lacerations of the right hand 
and contusion of the left shoulder and left thorax, following 
an automobile collision.  No follow-up care was noted.  X-ray 
examinations showed non-displaced fractures of four ribs on 
the right, but no abnormality of the left shoulder.  On 
service periodic reports of medical history, completed in 
March 1965, February 1970, April 1972, and July 1974, the 
veteran denied a history of any shoulder problems.  The 
veteran's service medical records note a complaint of left 
neck and shoulder pain in September 1982 after moving heavy 
furniture approximately one week earlier.  An assessment of 
left trapezius strain was reported.  His retirement physical 
examination in November 1982 reported no abnormalities of the 
upper extremities.  On a report of medical history, completed 
at the same time, the veteran again denied a history of 
painful or "trick" shoulder or elbow.  

On his claim for VA benefits, filed in April 1983 at service 
separation, the veteran did not report any left shoulder 
injury or current condition.  The veteran did not report any 
left shoulder pain or diagnoses at the June 1983 VA 
examination, less than three months after retirement from 
service, and the examiner found the musculoskeletal 
examination within normal limits.  

Records from Butte Orthopedic and Fracture Clinic, dated in 
October and November 1990 noted initial injury in 1984 when 
lifting a television with reinjury in 1985, 1988, 1989, and 
1990.  No history of inservice injury was reported.  
Chiropractic records, following on-the-job injuries in 
January 1986 and October 1989, were also submitted.  None of 
these records note any incurrence in service of a left 
shoulder injury in any history of the current condition.  
An additional post-service automobile accident was noted in 
July 1988.

Social Security evaluation in April 1994 noted left shoulder 
injury in 1984 with range of motion within normal limits and 
no neurological deficits.  Left shoulder pain was listed as a 
secondary diagnosis (with left knee pain the primary 
diagnosis).  

A physical evaluation was performed for rehabilitation 
purposes in December 1995.  The examiner noted a service 
history of knee injury, but no service history of 
left shoulder injury.  Examination of the left shoulder 
showed full range of motion, no crepitation and no neurologic 
deficit in the left upper extremity.  The physician indicated 
that the veteran was probably suffering from a systemic 
inflammatory condition, involving his shoulder, neck and 
knees.  Impressions of fibromyositis of the left shoulder and 
gout were provided.  

VA orthopedic treatment record in December 1996 noted chronic 
pain in the left shoulder secondary to trauma while working 
in 1991.  X-ray examination was negative.  An impression of 
myofascitis of the left shoulder joint was indicated.  

An "old injury" of the left shoulder was noted in January 
1997.  An impression of possible brachial plexus injury was 
noted.  Outpatient treatment records, dated February to May 
1997 noted complaints of shoulder pain commencing after a 
work-related accident.  X-ray examination of the left humerus 
in May 1997 was normal.  Magnetic resonance imaging (MRI) 
scan in May 1997 showed probable globular degeneration and/or 
tear of the glenoid labrum and no evidence of rotator cuff 
tear.  

Decompression of the left shoulder was performed in September 
1997.  Some discomfort was noted post-surgery, but no 
"apparent problems" were reported.  The surgical report 
indicated no abnormalities.  

In January 1998, the veteran filed a claim of service 
connection for his left shoulder.  He indicated he had lost 
function and had constant pain on movement since surgery.  

A VA fee-basis orthopedic examination, conducted in February 
1998, the examiner noted that the claims file was 
unavailable.  Although history of injury to the knees during 
service was noted, no history of injury to the left shoulder 
was provided.  The veteran reported injuring his left 
shoulder during his civilian employment.  A healed scar from 
the September 1997 surgery was noted.  Reduced range of 
shoulder abduction was noted.  The examiner stated that the 
veteran's primary problem was his left shoulder and cervical 
spine, but that it was related to a nonservice-connected 
injury in 1989.

In June 1998, the veteran stated that his left shoulder and 
neck pain began after the accident in February 1968.  He 
stated that he treated himself without seeking medical 
treatment.  He reported that the symptoms became worse since 
the surgery.  The veteran submitted copies of medical 
records.  In September 1984, it was noted that the veteran 
experienced left thoracic pain after lifting a television one 
month earlier.  A case evaluation record has a handwritten 
date, indicating treatment in October 1984, but it is unclear 
when or by whom this was written.  Left shoulder pain was 
noted.  In May 1991, he reported that he injured his left 
shoulder in 1984 when lifting a television at Kmart.  A 
history of reinjury in 1986 moving a table in 1987 during 
employment at a nursing home, and in 1990 during employment 
at a prison, was noted.  The impression was left shoulder 
myofascitis.  

In a summary of medical treatment, dated in November 1995, 
and received with the veteran's SSA records, the veteran 
stated that his left shoulder was injured in August 1984, 
when lifting a television while working at Kmart.  The 
veteran made no mention of earlier injury during service.

At outpatient treatment in February 1998, the veteran 
reported that the cortisone injection in January 1998 was 
helpful for the left shoulder, but the symptoms ultimately 
recurred with the previous intensity.  A July 1998 record 
noted that the veteran had increased pain and decreased 
function status post surgery for impingement syndrome.  The 
veteran reported severe pain and worse symptoms.  In October 
1998, it was noted that the veteran was improving with 
physical therapy.  

In his VA Form 9, substantive appeal, received in January 
1999, the veteran stated that he injured his left shoulder 
while on active duty on different occasions.  He stated that 
he was not given physical therapy or any rehabilitation for 
his shoulder following surgery.  He noted that he was 
currently participating in physical therapy at VA, but could 
not use his left arm due to pain and limited range of motion.  
It is noted that the veteran moved to a different state 
between the date of his surgery and commencement of his 
physical therapy.  It is also noted that the medical records 
in 2001 showed that the veteran was able to drive a 
motorcycle.

VA outpatient visit note in June 1999 noted that MRI showed 
rotator cuff tendonitis.  In November 2001, the veteran 
reported numbness in his left fingers at night, with no 
problem during the day.  No current diagnosis of the left 
shoulder was provided.  Left shoulder pain with no diagnosis 
was reported in January 2002.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit-of-the-doubt rule 
is inapplicable when the Board finds that a preponderance of 
the evidence is against a particular claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As noted in the Introduction section of this decision, the 
issue of entitlement to compensation for the veteran's left 
shoulder under 38 U.S.C.A. § 1151, is being further developed 
by the Board and will be the subject of a subsequent 
decision.  

The veteran's service medical records note injury to his left 
shoulder in February 1968.  However, no follow-up treatment 
was provided and on subsequent histories, he specifically 
denied any shoulder problems.  Pain in the left shoulder was 
again noted in September 1982, but no abnormality was noted 
on service retirement physical examination two months later.  
No reference in September 1982 was made to longstanding left 
shoulder pain or to the February 1998 injury.  The in-service 
shoulder injuries were apparently acute and transitory, as no 
disability was noted on his service separation physical 
examination and he denied a history of shoulder problems at 
that time.  Further, when he filed a claim for VA benefits in 
April 1983 and on VA examination in June 1983, the veteran 
reported no left shoulder pain and no shoulder disability was 
noted.  

Private treatment records note that the veteran later 
reported an initial injury in 1984 while working at Kmart.  
It was not until June 1998, that the veteran provided a 
history of left shoulder pain beginning during service with 
the February 1968 automobile accident.  The veteran provided 
histories for treatment purposes following left shoulder 
injuries in 1986 and 1989 and never reported any inservice 
injury or pain commencing during service.  Even VA records in 
December 1996, in 1997, and in February 1998 note the veteran 
provided a history of complaints in the shoulder commencing 
with an industrial accident, with no mention of service.  

The evidence preponderates against a finding that the 
veteran's current left shoulder disorder is directly related 
to any in-service incident.  The Board finds the veteran's 
statements in contemporaneous records noting a history of 
injury on-the-job in 1984 are more credible than his current 
statements relating the left shoulder condition to acute 
injuries during service, each of which was treated once and 
not mentioned again.  Further, even in situations where the 
veteran provided a history of left shoulder pathology to VA 
physicians prior to June 1998, the veteran did not refer to 
in-service injuries and reported post-service commencement of 
his left shoulder condition.  The Board finds that further VA 
examination for an opinion as to a relation between the 
current left shoulder condition and the acute incidents 
during service is unnecessary.  The medical records are clear 
that, not until more than 15 years after service, did the 
veteran report any chronic shoulder condition commencing 
during service.  The medical and chiropractic records showing 
treatment of his left shoulder most proximate to service note 
no history of an in-service injury.  This lack of proximate 
evidence in light of ongoing treatment for the claimed 
disability weighs against the veteran's current unsupported 
reports of pain commencing and continuing since 1968.  As the 
records show no chronic disability during service and no 
medical opinion relating the current disability to any in-
service incident, the claim is denied.  

                                              VI.  
Entitlement to TDIU

Much of the factual background relevant to the determination 
of entitlement to TDIU is detailed supra under the factual 
backgrounds for the veteran's various disabilities.  

By letter, received in May 1995, R.W. Brown of the State of 
Montana Job Service stated that he reviewed the veteran's 
files and found an incredible number of job referrals; 
however, the veteran's physical limitations, combined with 
his propensity for violence made it difficult for an employer 
to risk liability for his actions.  Mr. Brown stated that he 
would consider the veteran unemployable and could not 
recommend him to any employer at that time.  

A vocational rehabilitation counseling record, prepared in 
November 1995, noted that the veteran was unemployed and had 
been actively seeking employment since 1993.  He was 
described as having a bachelor's degree in "Individual 
Studies," but it was noted that this appeared to be of a 
general nature and no assistance in employability.  The 
veteran reportedly obtained the degree and his GED during 
service.  His job experience was as a combat medic in 
service, sergeant of a medical company, Army recruiter, used 
car salesman, pest control, retail sales, infirmary aide at 
the Montana State Prison, and manager of a self-service 
storage unit.  He reportedly left prison employment due to a 
left shoulder injury and was fired from the storage facility 
due to problems with the owner.  The psychologist noted that 
the veteran continued to have problems with service-connected 
and nonservice-connected disabilities, primarily PTSD, 
headaches, bilateral chondromalacia, and nonservice-connected 
left shoulder injury.  The veteran indicated that he could 
not walk or stand for long; his headaches disabled him for 
hours; he had problems breathing dust, chemicals, smoke, and 
some perfumes; he had left shoulder pain and was limited to 
light lifting with that arm; he had difficulty hearing at 
high frequencies and with his temper at times.  He expressed 
interest in training as a meteorologist or a respiratory 
therapist.  The psychologist recommended remedial coursework 
prior to entry into a post-secondary education and concluded 
that the veteran had an employability impairment due to his 
service-connected and nonservice-connected disabilities.  

A second vocational evaluation was performed in March 1996.  
The veteran was seeking to be trained as a hospital 
administrator.  The veteran's vocational and education 
history was again reported.  The evaluator noted that the 
veteran's primary diagnosis was cluster headaches with 
secondary impairments of dysthymia, PTSD, chronic left 
shoulder pain and bilateral knee pain.  It was noted that the 
veteran was somewhat unfocused in his vocational goals, and 
suggested that he might compete in a formal training program 
if he could complete "brush-up work within a reasonable 
amount of time."  Some concern was expressed for his extreme 
headache pain and emotional instability, but he was referred 
for further vocational placement services.  The evaluator 
stated that the veteran had potential to be successful in 
some type of on-the-job training or short-term training.  

In January 1997, a second letter was received from Mr. Brown 
of Job Service noting that he had worked with the veteran for 
three years as a placement specialist, both for the State of 
Montana and VA.  He indicated that the veteran had emphysema, 
migraine and cluster headaches, PTSD, and other physical 
limitations.  He stated that very few employers had the 
capacity to deal with the unpredictability of cluster 
headaches and virtually no employer could afford the risk and 
liability which accompanied an employee with PTSD.  Mr. Brown 
noted that additional training had been considered, but it 
was concluded that it would not overcome the veteran's 
barriers to employment.  Mr. Brown stated that the veteran's 
disabilities rendered him unemployable, and that most of his 
disabilities were related to service.  

The record contains a March 1997 "Report of Medical 
Infeasibility-Unemployability," which indicated that the 
veteran had been able to increase his basic skills.  However, 
during this training, the veteran appeared to psychiatrically 
decompensate with regard to his PTSD and to his cluster 
headaches.  The psychologist provided a review of the 
veteran's medical and psychiatric conditions.  Following 
vocational evaluation, it was determined that achievement 
of a vocational goal was not currently reasonably feasible.  
It was noted that this was unfortunate, as the veteran was 
very motivated to work.  The psychologist stated that the 
veteran's psychiatric and physical disorder appeared to make 
him unemployable at that time and he was "totally disabled 
and unemployable based upon his service-connected 
disabilities."  It was concluded that the veteran's current 
psychiatric and physical difficulties made it doubtful that 
he would benefit from any further vocational rehabilitation 
services.

At the September 1997 hearing, the veteran testified that he 
was unemployed from February 1993 until June or July 1996.  
Part-time employment (two-to-three hours per day) was located 
through the state vocational rehabilitation service.  
However, the veteran had difficulty breathing and pain in his 
shoulder and had to quit work in January 1997.  He stated 
that his cluster headaches, knee, shoulder, emphysema, high 
blood pressure, and PTSD prevented him from working.  

SSA records, dated in April 1998, granted benefits, effective 
December 11, 1995.  The primary diagnosis on the Disability 
Determination form was a disorder of the back with a 
secondary diagnosis of chronic obstructive pulmonary disease 
(COPD).  The SSA decision noted that the "severe" 
disabilities were degenerative disk disease in the cervical 
spine, degenerative joint disease in the knees, COPD, 
hypertension, cluster headaches, and PTSD.  The SSA found 
that the veteran's primary impairments affecting his ability 
to work were cluster headaches and mental impairments (PTSD) 
related to service.  It was further noted that jobs, which 
would accommodate the veteran's disabilities, did not exist 
in significant numbers.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantial gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a). 

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.

In this case, the veteran has eleven service-connected 
disabilities with the following evaluations (including 
increased evaluations awarded supra:  PTSD with a 70 percent 
evaluation; Cluster headaches with a 50 percent evaluation; 
Chronic obstructive pulmonary disease with a 10 percent 
evaluation; Hypertension with a 10 percent evaluation; Left 
knee chondromalacia with a 10 percent evaluation; Right knee 
chondromalacia with a 10 percent evaluation; Left cheek and 
scalp shrapnel wounds with a noncompensable evaluation; Acne 
with a noncompensable evaluation; Bilateral pes planus with a 
noncompensable evaluation; Residuals of pilonidal cyst with a 
noncompensable evaluation; and Residuals of anal fissure with 
a noncompensable evaluation.  The propriety of the 
evaluations for PTSD, cluster headaches, and hypertension is 
discussed supra.  

By rating decision in July 2002, the RO denied increased 
ratings for all of the remaining disabilities.  The record 
contains no NOD to that determination.  The Board agrees with 
the determinations contained therein to the extent necessary 
for this determination of entitlement to TDIU, except for the 
evaluation of COPD.  The Board notes that the pulmonary 
function tests (PFT) in February 1998 and in February 2002 
contain percentage of predicted FEV1 findings that meet the 
criteria for an evaluation of 30 percent.  Further, the 
February 2002 PFT contains a DLCO(SB) percentage of predicted 
that also meets the criteria for an evaluation of 30 percent.  
See 38 C.F.R. § 4.97, Code 6804 (2001).  The specific issue 
of the evaluation of the veteran's service-connected COPD has 
not been perfected for Board review, but the RO is directed 
to consider whether the July 2002 rating decision contains 
error in the evaluation of COPD.  Detailed consideration of 
the evaluations of the other disabilities would be 
superfluous as the benefit sought is being granted based on 
the evidence and the evaluations already awarded.  
The veteran's combined service-connected disability 
evaluation (with the proper 30 percent evaluation for COPD) 
is 90 percent.  See 38 C.F.R. § 4.25, TABLE I (2001).

The evaluations of the veteran's service-connected 
disabilities meet the percentage criteria under 38 C.F.R. § 
4.16(a).  The veteran has at least one disability rated at 
40 percent or more (both PTSD and cluster headaches) and his 
combined evaluation is 70 percent or more (90 percent). 

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15.

The Board finds that the veteran is unable to secure or 
follow a substantial gainful occupation as a result of 
service-connected disabilities.  His compensable service-
connected disabilities affect his psychiatric, nervous, 
cardiovascular, respiratory, and musculoskeletal systems.  He 
has limitations due to service-connected disabilities related 
to walking and standing, exposure to dust and chemicals, as 
well as his anger and irritability and unpredictable working 
hours due to prostating headaches.  His disabilities affect 
most of the major systems of the body.  The veteran has a GED 
and a college degree.  He has job experience including retail 
and car sales, pest control, infirmary aid, and manager of a 
self-storage facility.  

Although the SSA has different criteria for its 
determinations, it is noted that the SSA determination that 
the veteran's primary impairments were his cluster headaches 
and PTSD, for which service connection has been awarded.  In 
fact, of the "severe" disabilities listed, the only one not 
currently service connected is the veteran's degenerative 
disk disease of the cervical spine.  The Board notes that the 
SSA form indicating grant of benefits lists other primary 
diagnoses (disorder of the back with secondary diagnosis of 
service-connected COPD), but the opinion of SSA is more 
persuasive in its reasoning than a mere form with 
disabilities listed.  

The March 1997 vocational rehabilitation report noted that 
the veteran's service-connected disabilities made him totally 
disabled and unemployable.  All vocational rehabilitation 
records noted his cooperation with the programs and interest 
in obtaining employment.  Both Mr. Brown of the Montana Job 
Service and Mr. Kankelborg of AFL-CIO concluded that the 
veteran was unable to obtain or retain employment based on 
his headaches and psychiatric disorder.  The Board finds that 
the overwhelming evidence of record indicates that the 
veteran is unable to obtain or maintain employment due to his 
service-connected disabilities.  It is noted that his 
nonservice-connected left shoulder disability causes some 
limitations in vocational ability.  However, the additional 
non-service connected limitations merely add to the 
insurmountable limitations presented by the veteran's 
service-connected anger and irritability problems, 
debilitating headaches, breathing disorder, hypertension, and 
bilateral knee conditions.  

The Board finds that the evidence does not preponderate 
against a finding that the veteran is unable to secure or 
follow a substantially gainful occupation as a result 
of service-connected disabilities, particularly in light of 
the increased evaluations and 90 percent combined service-
connected disability Schedular evaluation.  The opinions of 
SSA, state, private, and VA vocational experts, as well as 
the job experiences of the veteran provide more than 
sufficient evidence of his unemployability due to service-
connected disabilities.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a 70 percent evaluation for service-connected 
PTSD is granted.

Entitlement to a 50 percent evaluation for service-connected 
cluster headaches is granted.

Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension is denied.

Entitlement to service connection for a left shoulder 
disability is denied. 

Entitlement to TDIU is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


